Citation Nr: 1126636	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  10-159 69	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.

3.  Entitlement to service connection for bilateral eye disability, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

In May 2010, the Veteran testified before a Decision Review Officer in Lincoln, Nebraska.  A transcript of that hearing is of record.

In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran submitted additional written evidence at the hearing with a written waiver of RO consideration, which was signed by the Veteran.

The Board notes that the April 2010 statement of the case (SOC) also included the issues of entitlement to service connection for a Schwannoma tumor and entitlement to service connection for hypertension.  The Veteran properly appealed these issues in his April 2010 substantive appeal.  However, the Veteran subsequently indicated in an April 2010 written statement that he wished to withdraw his appeal of these two issues.  As such, these two issues (Schwannoma tumor and hypertension) are no longer on appeal before the Board.

The issues of entitlement to service connection for a right ear hearing loss disability, and entitlement to service connection for bilateral eye disability, to include as secondary to service-connected diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent credible clinical evidence of record reflects that the Veteran does not have left ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated. 38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in December 2009, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private examination and treatment records, a private medical opinion, and the Veteran's statements in support of his claim, to include his testimony at two hearings.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for left ear hearing loss disability.  

A VA examination and opinion with respect to the issue of left ear hearing loss disability was obtained in February 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is more than adequate, as the opinion is predicated on a full audiometric examination of the Veteran and a review of his claims file.  It considers the pertinent evidence of record, to include statements of the Veteran regarding in-service, and post service, acoustic trauma.  Rationale was provided for the opinion proffered.  The Board acknowledges that the examiner opined that there was no progression of the Veteran's hearing acuity while in service.  In addition, the Board notes that the Veteran's STRs do appear to indicate some progression.  Nevertheless, as the Veteran does not have a current left ear hearing loss disability for VA purposes, the issue of whether he had an acuity threshold shift in service is irrelevant.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The rationale for such a requirement is that the functional effects are for consideration in rating the disability.  The Board finds, in the decision below, that service connection for left ear hearing loss disability is not warranted; therefore, fully described functional effects are not needed.  Nevertheless, the Board notes that the functional effects of the Veteran's hearing loss are identified in the Veteran's May 2010 DRO hearing testimony and his April 2011 Board hearing testimony (See DRO hearing transcript, pages 3 and 4, and Board hearing transcript, page 6.)  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss disability, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has left ear hearing loss disability as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability. 

A February 2010 VA audiological evaluation report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
30
25

The word recognition score was 98 percent for the left ear using the Maryland CNC word list test.  The Board notes that the February 2010 VA examination report reflects that the Veteran does not have current left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The claims file also contains a May 2011 private medical opinion from D. M., M.D. .  Dr. D.M. acknowledged that he does not have actual hearing tests for the Veteran, but that notes reflect that the Veteran had normal left ear hearing.  

Thus, the weight of the evidence, to include both the VA and private medical records is against a finding that the Veteran has a left ear hearing loss disability for VA purposes. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss and/or difficulty.  However, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of a VA disability.  Espiritu, supra.  

Diminished hearing in one ear is not synonymous with a hearing loss disability for VA purposes.  Not all hearing loss constitutes hearing loss disability for VA purposes.  The evidence of record establishes that any left ear hearing loss by the Veteran (25 decibels at 4000 Hz) is not the level of a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for left ear hearing loss disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for left ear hearing loss disability is denied.


REMAND

The Board finds, as noted below, that VA has a further duty to assist the Veteran in his claims for entitlement to service connection for right ear hearing loss disability and entitlement to service connection for bilateral eye disability, to include as secondary to service-connected diabetes mellitus.

Right Ear hearing loss disability 

The February 2010 VA examination report included the examiner's statement that there was no progression in the Veteran's hearing thresholds from enlistment to separation.  The Veteran's entrance examination and separation examination were conducted prior to October 31, 1967.  As such, it is assumed that puretone thresholds were reported in American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units.  The reports reflect the following results:

ASA 1962 entrance examination





HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
-10

Converted to ISO 1962 entrance examination





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
-5


ASA 1966 separation examination





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0

Converted to ISO 1966 separation examination





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5


Regardless of whether the puretone thresholds were reported in ASA or ISO standards, the Board finds that they do indicate some type of progression; however, the Board is unable to determine, due to its lack of medical expertise, whether any such shift is clinically significant when considered pursuant to the Veteran's claim.  Thus, a supplemental medical opinion which discusses the clinical significance, if any, of an apparent acuity threshold shift, is warranted.

Bilateral eye disability

The claims file includes a VA examination report dated in February 2010 which includes the opinion of the examiner that the Veteran does not have diabetic retinopathy, does not have ocular problems aggravated or caused by diabetes mellitus, has mild bilateral nuclear sclerotic cataract which is related to his age and is not aggravated by his diabetes, and has hyperopia/ presbyopia (bilaterally).

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2010); see also 38 C.F.R. § 4.9 (2008); Beno v. Principi, 3 Vet. App. 439 (1992). Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  

At the April 2011 Board hearing, the Veteran testified that within the past month and a half, he had been examined at Pearle Vision, and he had received new glasses because of a worsening of his eyesight.  As noted above, refractive errors are not disabilities for VA purposes.  Nevertheless, for the sake of completeness, the Board finds that any additional records from the Veteran's 2011 examination should be obtained.  (See Board hearing transcript, pages 9 and10.)  In April 2011, the Veteran submitted a signed VA Form 21-4142 for an Omaha, Nebraska Pearle Vision facility.  

In addition, at the April 2011 Board hearing, the Veteran's accredited representative stated that the Veteran would like to get the Veteran's doctor, Dr. D. M., to clarify his opinion of June 2010.  In Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. January 4, 2011), the Court held that the mandate for VA to clarify private examiner reports is not as broad as to clarify VA examination reports, and that it is limited to "those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  The claims file contains Dr. D.M.'s records and the Board finds that VA does not have a further duty to assist the Veteran in obtaining clarification of Dr. D.M.'s opinion.  If however, the Veteran obtains further clarification, he may submit it to VA for VA consideration.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all 2011 Pearle Vision records, not already associated with the claims file, from the Omaha, Nebraska office as identified by the Veteran in an April 2011 VA Form 21- 4142.  Associate all such records with the claims file.  

2.  Notify the Veteran that he may obtain and submit any additional opinions by Dr. D.M., in an attempt to clarify, and provide rationale for, the June 2010 opinion, as requested at the April 2011 Board hearing.  (Transcript, at page 8.)  A reasonable period of time for response should be afforded

3.  If additional evidence is obtained, forward the Veteran's claims folder to the February 2010 VA eye examiner and request that the examiner provide a supplemental opinion, with consideration of the newly received record(s) and/or opinion, as to whether it is at least as likely as not that the Veteran has a current eye disability etiologically related to service, or proximately due to, or aggravated by, service-connected diabetes mellitus.  To the extent possible, the VA examiner must reconcile his/her opinion with the June 2010 opinion of Dr. D.M., and any subsequent supplemental opionion by Dr. D.M. .

If the February 2010 VA eye examiner is not available, schedule the Veteran for a VA examination with a clinician to determine the etiology of the Veteran's current eye disabilities.  All necessary tests should be performed.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a current eye disability etiologically related to service, or proximately due to, or aggravated by, service-connected diabetes mellitus.  To the extent possible, the VA examiner must reconcile his/her opinion with the June 2010 opinion of Dr. D.M., and any subsequent supplemental opionion by Dr. D.M. .

4.  Request the February 2010 VA audiology examiner to provide a supplemental opinion which identifies the clinical significance, if any, of the Veteran's right ear hearing threshold shift as compared from entrance to separation from service, in consideration of whether it is at least as likely as not that right ear hearing loss disability was incurred in service.  Rationale must be provided for the opinion offered.

If the February 2010 VA audiology examiner is not available, schedule the Veteran for a VA examination with a clinician to determine the etiology of the Veteran's current right ear hearing loss disability.  All necessary tests should be performed.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  

The examiner is requested to furnish an opinion which identifies the clinical significance, if any, of the Veteran's right ear hearing threshold shift as compared from entrance to separation from service, in consideration of whether it is at least as likely as not that right ear hearing loss disability was incurred in service.  Rationale must be provided for the opinion offered.

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues of entitlement to service connection for right ear hearing loss disability and bilateral eye disability, to include as secondary to service-connected diabetes mellitus.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, if any, with an appropriate opportunity to respond.  If the supplemental statement of the case addresses the claim for service connection for an eye disability, to include as secondary to service-connected diabetes mellitus, the supplemental statement of the case must contain the provisions of 38 C.F.R. § 3.310.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


